UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MAY 31, 2011 Commission File Number 333-146344 MADISON AVE. MEDIA, INC. (Exact name of registrant as specified in its charter) KAHZAM, INC. (Former Name of Registrant) Delaware (State or other jurisdiction of incorporation or 1515 South Federal Highway, Suite 100 Boca Raton, FL 33432 (Address of principal executive offices, including zip code) Telephone (561) 549-3131 (telephone number, including area code) James Lindsey 1515 South Federal Highway, Suite 100 Boca Raton, FL 33432 (561) 549-3131 (Name, address and telephone number of agent for service) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 76,988,322 shares as of May 31, 2011 1 MADISON AVE. MEDIA, INC. FORM 10-Q TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item1. Financial Statements 3 Condensed Consolidated Balance Sheets as of May 31, 2011 (unaudited)and August 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended May 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Three and Nine Months Ended May 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 13 Item4. Controls and Procedures 13 PART II. OTHER INFORMATION Item1. Legal Proceedings 14 Item1A. Risk Factors 14 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item3. Defaults Upon Senior Securities 17 Item4. (Removed and Reserved) 17 Item5. Other Information 17 Item6. Exhibits 17 Signature 18 EX-31.1 EX-31.2 EX-32.1 EX-32.2 2 ITEM 1. FINANCIAL STATEMENTS The unaudited quarterly financial statements for the period ended May 31, 2011, prepared by the company, immediately follow. MADISON AVE. MEDIA. INC (A Development Stage Company) CONDENSED BALANCE SHEETS (Unaudited) As of As of May 28, August 31, ASSETS Current assets: Cash $ $ Accounts receivable, net - Due from related parties - Total current assets Property and equipment, net Other assets, net Intangible asset, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'EQUITY Current liabilities: Accounts payable $ $ Payroll liabilities Due to related parties Total current liabilities Convertible notes payable - Total liabilities Stockholders' Equity (Deficiency): Common stock, par value $0.0001 per share; 150,000,000 shares authorized: and 73,746,502 shares and 59,061,502 issued and outstanding as of May 31, 2011 and August 31, 2010 Additional paid-in capital Deficit accumulated during the development stage ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 MADISON AVE. MEDIA, INC. (A Development Stage Company) CONDENSED STATEMENT OF OPERATIONS (UNAUDITED) July 23, 2007 Three months Three months Nine months Nine months (inception) ended ended ended ended Year Ended through May 31, May 31, May 31, May 31, August 31, May 31, REVENUES $ $
